Case: 21-50885       Document: 00516225862            Page: 1      Date Filed: 03/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                                 March 4, 2022
                                     No. 21-50885                                Lyle W. Cayce
                                   Summary Calendar                                   Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Carol Johnene Morris,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 7:97-CR-10


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Carol Morris filed a notice of appeal (“NOA”) on September 13,
   2021. We must examine the basis of our jurisdiction. See Hill v. City of Seven
   Points, 230 F.3d 167, 169 (5th Cir. 2000).
          The NOA fails to designate the judgment or order that Morris wants


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50885     Document: 00516225862         Page: 2   Date Filed: 03/04/2022




                                  No. 21-50885


   this court to review. The NOA does not comply with Rule 3(c)(1)(B) of the
   Federal Rules of Appellate Procedure, which requires that the NOA identify
   the judgment or appealable order from which the appeal is taken. See Fed.
   R. App. P. 3(c)(1)(B); Smith v. Barry, 502 U.S. 244, 248 (1992).
         We do not have jurisdiction over Morris’s appeal, which is therefore
   DISMISSED. Morris’s motion to proceed in forma pauperis on appeal is
   DENIED as moot.




                                        2